The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant's arguments and amendments filed on 5/10/22 are acknowledged.  Claims 1-44, 48, 71, and 72 have been canceled.  Claims 45 and 47 have been amended.  Claim 75 is newly added. Claims 45-47, 49-70, and 73-75 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-47, 49-70, and 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758, Squires USPA_20080032114_A1, Monette USPN_5288555, and Afshari USPA_20120321856_A1.
1.	Regarding Claims 45, 47, 49, 50, 52-62, 64-70, 73, and 74, Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fiber of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed polymeric nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said polymeric toughening additive (corresponds to claimed microinclusion additive) can also be added to the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) also in the form of discrete domains having a dimension of about 30 microns (paragraph 0078).  Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin (paragraph 0065).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraphs 0025, 0027) would cause pores to form besides said domains, both microscale and nanoscale.  Furthermore, Topolkaraev discloses axial dimensions after drawing to range from 10 microns to 300 microns (paragraph 0095).  Lastly, Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).
2.	However, Topolkaraev does not explicitly disclose drawing its film material that would induce the claimed pores with the claimed properties mentioned.  Topolkaraev does not explicitly disclose using an interphase modifier. Finally, Topolkaraev does not disclose the claimed second nanoinclusion additive comprising a nanofiller.
3.	Tsai discloses forming porous films using porous fibers (column 16, lines 26-28), with improved properties (Title) that can comprise a polymer material, such as polyesters (column 3, lines 54-55) as well as fillers (Abstract).  Tsai discloses that porous films (corresponds to claimed limitation of instant Claim 63) have been made by incorporating filler particles into a polymer material and stretching (drawing/orienting/elongating) the material to form a film having voids induced (column 1, lines 11-13), which is similar to what has been described above by Applicants in their Specification.  Tsai also discloses using polyolefin fillers having a dimension in the micro and nanoscale levels (corresponds to claimed polymeric nanoinclusion and microinclusion additives) (column 11, lines 1-10).  Tsai discloses that its invention results in films having high water vapor transmission rate (corresponds to claimed limitation of instant Claim 45) (column 2, lines 1-6), improved breathability in articles such as surgical gowns (Topolkaraev also discloses forming surgical gown drape garments as stated above), and improved tactile and aesthetic properties (column 2, line 65 – column 3, line 7).  Tsai further discloses that the draw elongation during stretching can be within the range of about 1 - 4 (where “draw elongation” is the measurement of the length before and after) (column 2, lines 52-59) which falls within the same draw ratio range used by Applicants in their Specification (see pre-pub paragraph 0083).  And that the aspect ratio of its pores can be less than about 30 (column 19, lines 43-49), which teaches Applicants’ range in Claim 53.  Moreover, Tsai discloses that parameters, such as said stretching, can contribute towards a desired pore volume content, pore size, pore distribution, and arrangement of pores (column 3, lines 26-40).  More explicitly, Tsai discloses that pore size and number of pores can be controlled by the filler particle size and filler particle size distribution, and that the conditions and modes of the stretch processing, such as the selection of the draw ratio(s) can help determine the resultant pore shape and size, as well as the interconnectivity of the porous structure. Furthermore, Tsai discloses that the porous morphology within the final porous film can be controlled by various factors during the compounding or material development phase, as well as during the processing or stretching phase (column 13, line 66 – column 14, line 12).  Lastly, Tsai discloses that “[i]t has been found that the wettability should be provided not only on the surface of the film but also within the porous or microporous channel structure to provide a driving force for liquid flow into intrinsic, internal regions of the material. A major factor which can affect the access of liquid (e.g. water) into the microporous film structure can include the specific permeability of the film material, as determined by the pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure. Other major factors can include the liquid viscosity, the liquid surface tension, the contact angle of liquid with microporous media, and the thickness of the material. As a result, the technique of the invention has been configured to provide porous film materials with specific microporous structures having controlled liquid permeability and to provide for particular interactions between the liquid with the microporous structure, such as by reducing or otherwise affecting the liquid viscosity and surface tension (column 3, lines 8-25).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev, by stretching in the manner, of Tsai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).  
5.	Once the process technique of stretching of Tsai is applied the claimed aspect ratio, total pore volume, micropore size, and nanopore size limitations will inherently occur on account of the draw ratios and discrete domains, of Topolkaraev in view of Tsai, being the same.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Alternatively, given that Tsai discloses detailed information above on how to obtain a desired pore size, it would therefore be expected for one of ordinary skill in the art to know how to use such known techniques in obtained pore sizes within the micro and nanoscale, total pore volume, and aspect ratios as disclosed also by Tsai and as being claimed by Applicants.  Applicants have not shown criticality of why such pore sizes, total pore volume, and aspect ratios are unexpected, surprising, and/or unobtainable by prior art references.
6.	As for Applicants’ claimed building insulation limitations, Squires discloses forming insulation systems (Title) that can use polymeric fibers (Claim 133) such as thermoplastic fibers (paragraph 0112) in applications such as in clothing, apparel, gloves (paragraph 0001), which are also applications used by Topolkaraev in view of Tsai, but additionally for insulating systems (paragraph 0040) for roofs, housewraps (corresponds to claimed wrap), roofs (paragraph 0001), walls (paragraphs 0010, 0012), adjacent to wall cavities (corresponds to claimed panels/envelopes), having additional layers (paragraph 0040; corresponds to claimed additional layers of material in Claim 56), that can be positioned adjacent to interior and exterior walls (can correspond to claimed exterior coverings too) (paragraph 0040).  Thus, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to use its invention for other applications from prior art for purposes of expanding the utility of its invention.
7.	Monette teaches a fiber embedded in a matrix where said fiber and matrix have differing elastic modulus (Abstract).  Monette teaches using polyolefin in a continuous matrix and teaches that interphase materials are incorporated to enhance performance and provide properties such as toughness (column 16, lines 4-22)/
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thermoplastic composition, of Topolkaraev in view of Tsai and Squires, by using the interphase modifier material, of Monette.  One of ordinary skill in the art would have been motivated in doing so in order to enhance performance like toughness in its own material.
9.	Afshari discloses a vapor-permeable and water-impermeable article wherein a nanoclay (corresponds to claimed nanofiller) can be used with pore-forming fillers and a thermoplastic (“polyolefin”) (Abstract) to form housewraps (paragraph 0004). Afshari discloses that provide an unexpected improvement in flame retardancy (paragraph 0004).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition, of Topolkaraev in view of Tsai and Squires, by using the nanoclay, of Afshari. One of ordinary skill in the art would have been motivated in doing so in order to obtain unexpected improvement in flame retardancy which would be advantageous in housewrap and roofwrap applications. This is especially since Tsai discloses using pore-forming materials as required by Afshari while Squires provides obviousness for using the overall composition of Topolkaraev in housewrap applications.
11.	Finally, Topolkaraev in view of Tsai, Squires, Monette, and Afshari suggests a WVTR of 500 g/m2/24 hrs (Tsai:  column 18, lines 8-19).  Alternatively, given the similarities between the claimed invention and that of Topolkaraev in view of Tsai, Squires, Monette, and Afshari it can be said that these properties of instant Claims 45 and 46 would be inherently found too.
12.	Regarding Claim 51, Topolkaraev in view of Tsai, Squires, Monette, and Afshari suggests using polyether polyol (Pluriol WI-285) (Topolkaraev: paragraph 0169) and alkane diols (Topolkaraev:  paragraphs 0072, 0074).
13.	Regarding Claim 63, Topolkaraev in view of Tsai, Squires, Monette, and Afshari suggests forming porous films using porous fibers (Tsai: column 16, lines 26-28), with improved properties (Tsai: Title) that can comprise a polymer material, such as polyesters (Tsai: column 3, lines 54-55).  It would have been obvious to expand the utility of one’s invention by using it to form films as well.
14.	Regarding Claim 75, Topolkaraev in view of Tsai, Squires, Monette, and Afshari suggests using about 30% to about 70wt% of its nanofiller (Afshari: paragraph 0054). However, this is range does not appear to be definitive as Afshari itself conditions this range by stating that “[w]ithout wishing to be bound by theory” and so long as the filler “does not affect the formation of the film”. Further, Afshari states that a concentration below 30% “may not have an adequate moisture vapor transmission rate” (paragraph 0054). Given the above, the Examiner respectfully submits that Afshari’s range clearly displays that this is a result-effective variable known within the art and that it can further be inferred that it would be obvious for one of ordinary skill in the art to know how to vary this concentration based on how this concentration may affect its film formation as well as what moisture vapor transmission rate is desired in the end-product based on end-user specifications, which itself varies tremendously based on the variety of applications Topolkaraev uses.
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
Applicants state: Applicants state: “Nonetheless, the Office Action admits that Topolkaraev fails to disclose or render obvious a second nanoinclusion additive that includes a nanofiller, and cites to Afshari in an effort to cure this deficiency. However, the asserted motivation for this combination is cited as “one of ordinary skill in the art would have been motivated in doing so to obtain unexpected improvement in flame retardancy which would be advantageous in some of the Applications disclosed in both Topolkaraev and Tsai. This is especially since Tsai discloses using pore-forming materials as required by Afshari.” (Office Action at Pages 9-10)…Therefore, it is unclear what benefit, if any, would be provided by Afshari in view of the rejection over Topolkaraev, alone or in view of Tsai. Thus, Applicant respectfully submits that the Office has failed to provide any rational or articulated reasoning such that one having skill in the art would modify Topolkaraev with Afshari as asserted, and has therefore failed to set forth a prima facie case of obviousness.”
The Examiner respectfully submits that the “rational or articulate reasoning” here would be what was mentioned in the previous office action and above. Namely: “One of ordinary skill in the art would have been motivated in doing so in order to obtain unexpected improvement in flame retardancy which would be advantageous in some of the applications disclosed in both Topolkaraev and Tsai.” (emphasis added) The Examiner respectfully submits that in the attached Notice of References, numerous evidentiary references have been provided exclusively from Kimberly-Clark applications/patents wherein flame retardancy is desired in products such as sterilization wraps, surgical drapes, and absorbent articles; all of which are applications mentioned by the primary references, of Topolkaraev (paragraph 0105), let alone the secondary reference, of Tsai.
Applicants state: “Nonetheless, as noted above, Applicant respectfully notes that the Office Action relies upon an asserted disclosure by Topolkaraev of a polylactic acid matrix polymer in combination with a polymeric nanoinclusion additive and a polymeric microinclusion additive. Conversely, Afshari discloses that the inclusion of a nanoclay can improve the flame retardancy of a polyolefin film containing inorganic, non-polymeric, pore- forming fillers such as calcium carbonate. (Afshari at [0004], [0041], [0043)). Additionally, Afshar states that “it is believed that including a nanoclay in a film containing a pore forming filler (e.g. calcium carbonate) can achieve a synergistic effect in the flame retardancy of the film.” (Afshari at [0047]). Moreover, Afshari states, “[t]he polyolefin in the film facilitates formation of the film.” (Afshari at [0055]). Thus, it is clear
that Afshari does not disclose that nanoclay alone reduces flame retardancy. Instead, when properly viewed in its entirety, it is clear that Afshari discloses that the combination of nanoclay with inorganic filler and a polyolefin film provides a film with synergistically improved flame retardancy, and contains no teaching or disclosure whatsoever that nanoclay alone provides such a benefit. Thus, it is clear that Afshari is directed to a completely different composition than that asserted by the Office Action as disclosed by Topolkaraev.”
The Examiner respectfully submits that Afshari also discloses including use of pore-forming fillers that are NOT inorganic, such as polymers and other organic materials (paragraph 0053). A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicants state: “…Applicant respectfully submits that new claim 75 is further patentable and nonobvious over the cited art. For instance, new claim 75 recites that the nanofiller is present in the composition in an amount of about 0.05 wt.% to about 20 wt.% based upon the weight of the continuous phase. Conversely, Afshari specifically requires an amount of the pore forming filler of greater than 30 wt.% in order to have adequate water vapor transmission and synergistic flame retardancy properties (Afshar at [0054]). Thus, Applicant respectfully submits that claim 75 is further patentable and nonobvious over the cited art.”
The Examiner respectfully submits that Afshari discloses using about 30% to about 70wt% of its nanofiller (Afshari: paragraph 0054). However, this is range does not appear to be definitive as Afshari itself conditions this range by stating that “[w]ithout wishing to be bound by theory” and so long as the filler “does not affect the formation of the film”. Further, Afshari states that a concentration below 30% “may not have an adequate moisture vapor transmission rate” (paragraph 0054). Given the above, the Examiner respectfully submits that Afshari’s range clearly displays that this is a result-effective variable known within the art and that it can further be inferred that it would be obvious for one of ordinary skill in the art to know how to vary this concentration based on how this concentration may affect its film formation as well as what moisture vapor transmission rate is desired in the end-product based on end-user specifications, which itself varies tremendously based on the variety of applications Topolkaraev uses.
	Applicants state: “Furthermore, Applicant continues to respectfully submit that one having skill in the art would have no motivation to modify Topolkaraev with Tsai absent hindsight reliance upon the pending claims. Namely, as previously submitted, Topolkaraev is specifically directed to a method for forming polylactic acid fibers that exhibit good elongation properties while remaining strong, and contains no reference whatsoever to a desire to form a porous fiber. (Topolkaraev at [0002]-[0003)). Conversely, Tsai is specifically directed to forming porous films. (Tsai at Col. 1, Lines 56-60). Therefore, as Tsai has no discussion whatsoever in regards to improving the spinning of polylactic fibers, Applicant continues to respectfully submit that one having skill in the art would have no motivation to look to Tsai when starting with Topolkaraev absent hindsight reliance upon the pending claims. Furthermore, the Office Action has failed to set forth any rationale or articulated reasoning that the benefits obtained via the film process of Tsai would operate in the same manner, or would impart the same benefit to a fiber of Topolkaraev. Thus, Applicant respectfully submits that the Office has failed to set forth a prima facie case of obviousness..”
The Examiner respectfully submits that one of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).  
Applicants state: “Nevertheless, the coated filler material of Tsai is specifically referred to as producing a microporous film. (Tsai at Col. 1, Lines 60-65). Thus, Applicant respectfully submits that, even if there were motivation to modify Topolkaraev with Tsai, which Applicant submits there is not for at least the reasons set forth above, it is clear that Tsai fails to disclose or render obvious a nanofiller according to the pending claims.”
The Examiner respectfully submits that Tsai also discloses using polyolefin fillers having a dimension in the micro and nanoscale levels (corresponds to claimed polymeric nanoinclusion and microinclusion additives) (column 11, lines 1-10). Moreover, the secondary reference, of Afshari, further provides motivation for using the claimed nanofiller.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 2, 2022